FILED
                             NOT FOR PUBLICATION                            JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO JAVIER MILLAN-                         No. 10-73551
SOLORZANO,
                                                 Agency No. A042-989-309
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Francisco Javier Millan-Solorzano, a native and citizen of Ecuador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo questions of law, Pechenkov v. Holder,

705 F.3d 444, 449 (9th Cir. 2012), and for substantial evidence the agency’s

factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We

dismiss in part and deny in part the petition for review.

      Millan-Solorzano does not challenge that his conviction for attempted

assault in the second degree in violation of R.C.W. § 9A.36.021(1)(c) is an

aggravated felony crime of violence that renders him removable as an aggravated

felon under 8 U.S.C. § 1227(a)(2)(A)(iii). Accordingly, we lack jurisdiction to

review his contention that the agency erred in denying his applications for asylum

and withholding of removal, where the agency denied him relief due to his

aggravated felony and a particularly serious crime determination, and he has not

raised a colorable constitutional or legal challenge. See 8 U.S.C. § 1252(a)(2)(C)-

(D); see also Pechenkov, 705 F.3d at 447-49 (when petitioner is removable as an

aggravated felon, this court lacks jurisdiction over challenges to the denial of

asylum and withholding of removal, except where the agency denies relief on the

merits or petitioner raises a colorable constitutional or legal challenge).

      We also lack jurisdiction to consider Millan-Solorzano’s contention in his

“Supplemental Declaration” regarding his father’s involvement in the drug trade

and his father’s connections to political organizations where Millan-Solorzano did


                                           2                                       10-73551
not raise these issues before the agency and therefore failed to exhaust his

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         The agency properly denied Millan-Solorzano’s third request for a

continuance for failure to show good cause. See 8 C.F.R. § 1003.29; Malilia v.

Holder, 632 F.3d 598, 604 (9th Cir. 2011).

         Substantial evidence supports the agency’s denial of deferral of removal

under the Convention Against Torture (“CAT”) because Millan-Solorzano failed to

establish that it is more likely than not he will be tortured by or with the

acquiescence of the government of Ecuador. See Silaya, 524 F.3d at 1073;

Pechenkov, 705 F.3d at 448 (the court retains jurisdiction over challenges to a CAT

determination where the agency denies relief on the merits).

         Millan-Solorzano’s remaining contentions are unavailing.

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                  10-73551